ON REHEARING
PER CURIAM.
We have granted a rehearing because we are convinced on reconsideration that a significant difference exists between the amount of legal interest that has become due and the amount of rent that would be offset against the purchase price that we have ordered returned to the vendee, Ann Voitier.
Accordingly, we amend our judgment to award legal interest from the date of judicial demand and to offset against the purchase price ordered returned to Ann Voitier the sum of $500 per month in lieu of rent from date of sale (July 2, 1981) until the date the judgment becomes final.
In all other respects, we reinstate our original judgment.
JUDGMENT AMENDED AND REINSTATED.